                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF KANSAS

ROBERT HARDRIDGE, et al.,                           )
                                                    )
                           Plaintiffs,              )
                                                    )
         vs.                                        )   Case No. 18-2544-CM
                                                    )
SOUTHEAST KANSAS INDEPENDENT                        )
LIVING RESOURCE CENTER, INC., et al.,               )
                                                    )
                           Defendants.              )


                                   AGREED PROTECTIVE ORDER

         The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree that certain cate-

gories of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of this proposed Protective Order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

         The parties assert in support of their request that protection of the identified categories of

confidential information is necessary to protect both the parties and other persons from annoyance

and embarrassment. Due to the nature of Plaintiffs’ allegations in this case, discovery may seek

private information concerning both parties and nonparties, including, for example, but not limited

to: confidential financial and tax information and other private documents regarding Plaintiffs’

income; confidential matters concerning the personnel records and information of putative class

members or any other current or former employee of Defendant Southeast Kansas Independent

Living Resource Center, Inc.; and personal, health, and/or financial information concerning current

CORE/3514740.0002/150594931.4
and former consumer clients of Defendants. Discovery may also involve medical records and other

"protected health information," as that term is defined in the regulations implementing the Health

Insurance Portability and Accountability Act of 1996 ("HIPAA"). See 45 C.F.R. § 160.103.

HIPAA requires that such "protected health information" be safeguarded and kept confidential.

See, e.g., 45 C.F.R. § 164.512. The privacy interests in such information substantially outweigh

the public’s right of access to these records.

         For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

         1.       Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

         2.       Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

                  the confidential business, financial, and proprietary information of Defendants; the
                  non-public, confidential personnel and human resources files of any of the putative
                  class members or any other current or former employee of Defendant Southeast
CORE/3514740.0002/150594931.4
                  Kansas Independent Living Resource Center, Inc.; salary and/or benefits
                  information relating to any of the putative class members; financial, and/or tax
                  records relating to the putative class members, as well as documents containing
                  any putative class member’s complete social security number and date of birth;
                  medical, personal, or financial records or proprietary information of third parties,
                  including the customers or clients or former customers or clients of either
                  Defendant; documents containing any protected health information.

Information or documents that are available to the public may not be designated as Confidential

Information.

         3.       Form and Timing of Designation.            The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words “CONFIDENTIAL” (hereinafter “the marking”) on the

document and on all copies in a manner that will not interfere with the legibility of the document.

As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions that contain the Confidential Information. The marking will be applied prior to or at

the time the documents are produced or disclosed. Applying the marking to a document does not

mean that the document has any status or protection by statute or otherwise except to the extent

and for the purposes of this Order. Copies that are made of any designated documents must also

bear the marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby certifies that

the document contains Confidential Information as defined in this Order.

         4.       Inadvertent Failure to Designate. Inadvertent failure to designate any document


                                                   3
CORE/3514740.0002/150594931.4
or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within a reasonable time after discovery of the inadvertent failure.

         5.       Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

         6.       Protection of Confidential Material.

                  (a)      General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

                  (b)      Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                  (1)      The parties to this litigation, including any employees, agents, and
                           representatives of the parties;1

                  (2)      Counsel for the parties and employees and agents of counsel;

                  (3)      The court and court personnel, including any special master
                           appointed by the court, and members of the jury;

                  (4)      Court reporters, recorders, and videographers engaged for
                           depositions;


1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive competitive or
confidential information and disclosure to another party would result in demonstrable harm to the disclosing party,
then the parties may stipulate or move for the establishment of an additional category of protection, (e.g., Attorneys’
Eyes Only) that prohibits disclosure of such documents or information to that category or that limits disclosure only
to specifically designated in-house counsel or party representative(s) whose assistance is reasonably necessary to the
conduct of the litigation and who agree to be bound by the terms of the Order.

                                                          4
CORE/3514740.0002/150594931.4
                  (5)      Any mediator appointed by the court or jointly selected by the
                           parties;

                  (6)      Any expert witness, outside consultant, or investigator retained
                           specifically in connection with this litigation, but only after such
                           persons have completed the certification contained in Attachment
                           A, Acknowledgment and Agreement to be Bound;

                  (7)      Any potential, anticipated, or actual fact witness and his or her coun-
                           sel, but only to the extent such confidential documents or
                           information will assist the witness in recalling, relating, or
                           explaining facts or in testifying, and only after such persons have
                           been advised of the provisions of this Order and agreed to comply
                           with them;

                  (8)      The author or recipient of the document (not including a person who
                           received the document in the course of the litigation);

                  (9)      Independent providers of document reproduction, electronic discov-
                           ery, or other litigation services retained or employed specifically in
                           connection with this litigation; and

                  (10)     Other persons only upon consent of the producing party and on such
                           conditions as the parties may agree.

                  (c)      Control of Documents.         The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record

of those persons, including employees of counsel, who have reviewed or been given access to the

documents along with the originals of the forms signed by those persons acknowledging their

obligations under this Order.

         7.       Filing of Confidential Information.         In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper protection

from public disclosure including: (a) filing a redacted document with the consent of the party who
                                                     5
CORE/3514740.0002/150594931.4
designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the

preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

         Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must obtain

sealed documents from local counsel.

         8.       Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity of

a confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

         9.       Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present
                                                 6
CORE/3514740.0002/150594931.4
Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

         10.      Obligations on Conclusion of Litigation.

                  (a)      Order Remains in Effect.                Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                  (b)      Return of Confidential Documents. Within thirty (30) days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined above,

must be returned to the party who previously produced the document unless: (1) the document has

been offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

destruction of the document to the extent practicable in lieu of return;2 or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                  (c)      Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not


2
  The parties may choose to agree that the receiving party must destroy documents containing Confidential
Information and certify the fact of destruction, and that the receiving party must not be required to locate, isolate and
return e-mails (including attachments to e-mails) that may include Confidential Information, or Confidential
Information contained in deposition transcripts or drafts or final expert reports.

                                                           7
CORE/3514740.0002/150594931.4
duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Confidential Information.

         11.      Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning

the subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

         12.      No Prior Judicial Determination.          This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

         13.      Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

         14.      Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

         15.      Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.
                                                    8
CORE/3514740.0002/150594931.4
         16.      Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

         17.      Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

         The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

         The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

         18.      Inadvertent Disclosure of Confidential Information Covered by Attorney-
                                                   9
CORE/3514740.0002/150594931.4
Client Privilege or Work Product. The inadvertent disclosure or production of any information

or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

to its privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work product doctrine at a

later date. Any party receiving any such information or document must return it upon request to

the producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within seven (7)

days, regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party prior to

such later designation will not be deemed a violation of the provisions of this Order. The provisions

of this section constitute an order pursuant to Rules 502(d) and (e) of the Federal Rules of

Evidence.

         IT IS SO ORDERED.

         Dated: February 20, 2019, at Kansas City, Kansas.


                                                s/ James P. O’Hara
                                               James P. O’Hara
                                               U.S. Magistrate Judge




                                                 10
CORE/3514740.0002/150594931.4
Respectfully submitted,

 /s/ Timothy J. Becker                      /s/ Patricia A. Konopka
 Timothy J. Becker (MN Bar No. 0256663;     Patricia A. Konopka, KS # 45477
 admitted pro hac vice)                     Ashley E. Dillon, KS # 26292
 Jennell K. Shannon (MN Bar No. 0398672;    1201 Walnut, Suite 2900
 admitted pro hac vice)                     Kansas City, Missouri 64106
 JOHNSON BECKER, PLLC                       Tel: (816) 842-8600
 444 Cedar Street, Suite 1800               Fax: (816) 691-3495
 Saint Paul, Minnesota                      Email: pat.konopka@stinson.com
 Telephone: (612) 436-1800                  Email: ashley.dillon@stinson.com
 Fax: (612) 436-1801
 tbecker@johnsonbecker.com                  ATTORNEYS      FOR   DEFENDANTS
 jshannon@johnsonbecker.com                 SOUTHEAST KANSAS INDEPENDENT
                                            LIVING RESOURCE CENTER, INC. & SKIL
 J. Brett Milbourn     KS Bar # 17243       FISCAL AGENT INC.
 Thomas V. Bender KS Bar # 22860
 HORN AYLWARD & BANDY LLC
 2600 Brand Boulevard, Suite 1100
 Kansas City, MO 64108
 Telephone: (816) 421-0700
 Facsimile: (816) 421-0899
 bmilbourn@hab-law.com
 tbender@hab-law.com

 ATTORNEYS FOR PLAINTIFFS




                                           11
CORE/3514740.0002/150594931.4
                                       ATTACHMENT A


                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

         The undersigned hereby acknowledges that he/she has read the Protective Order dated

_______________ in the case captioned, Hardridge v. Southeast Kansas Independent Living

Resource Center, Inc. et al., Case No. 2:18-cv-02544-CM-JPO, and attached hereto, understands

the terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the District of Kansas in matters relating to this Protective

Order and understands that the terms of the Protective Order obligate him/her to use materials

designated as Confidential Information in accordance with the order solely for the purposes of the

above-captioned action, and not to disclose any such Confidential Information to any other person,

firm, or concern, except in accordance with the provisions of the Protective Order.

         The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                           ______________________________________

Job Title:                      ______________________________________

Employer:                       ______________________________________

Business Address:               __________________________

                                ___________________________



Date: _________________ ___________________________
                              Signature


CORE/3514740.0002/150594931.4
